PER CURIAM.
We conclude that Eric D. Ransom’s request that he be granted a belated appeal of his January 2001 judgment and sentence is barred as untimely by operation of Florida Rule of Appellate Procedure 9.141(c)(4)(A). Although Ransom’s request for a belated appeal of the September 2002 order denying his motion for postconviction relief was timely made, he has failed to allege an adequate factual basis for granting the relief he seeks. Accordingly, the amended petition seeking belated appeal is denied.
KAHN, WEBSTER and HAWKES, JJ., concur.